DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: in line 1 of the claim, the word “form” should properly be the preposition: for.  
Appropriate correction is required.

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “…drying the…solution to obtain and iron/shikonin nano-composite solid powder…” is unclear.  This is so because, in the chemical arts, drying a solution refers to the removal of water from a non-aqueous solvent (for instance, by using molecular sieves, anhydrous sodium sulfate, metal amalgams, etc.).  It would appear, instead, that the instant method step is actually one of evaporating to dryness the iron/shikonin nano-composite solution in order to thus obtain an iron/shikonin nano-composite solid powder.  Is this, in fact, inventor’s intended step?  Note that while an applicant may be his own lexicographer, applicant may not distort art-recognized terms.  Note MPEP 2173.05(a)(III).  
	Clarification is in order.  

Claims 2-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims all ultimately depend from a claim which is indefinite (claim 1) yet do not relieve the indefiniteness of that claim.  Claims 2-8 and 11-14 are also, therefore, indefinite.  

Allowable Subject Matter
Claims 9 and 10 are allowed.  The subject matter of claims 1-8 and 11-14 would be allowable once the objection and 112(b) rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the method of preparation of the iron/shikonin nano-composite powder (claims 1-8 and 11-14), or solution (claims 9 and 10).  The closest prior art appears to be JPH06100569 A, whose English language Espacenet machine translation has been relied upon for purposes of this Office Action.  
The reference teaches the preparation of a shikonin metal complex by reacting shikonin with a metal ion salt, for example, iron (III) chloride, among others (abstract; Description, 1st page, text line 26ff).  In the example 1, for instance, (Examples beginning at the 3rd page of the Description, text line 3), an aqueous solution of a buffer, acetonitrile and Cu (II) chloride is added to shikonin in acetonitrile.  After addition of distilled water, the reaction mixture is allowed to stand for 1-2 days.  A precipitate was collected by filtration.  The other examples are similar.  This is in contrast to the instant method where the reaction mixture is continuously stirred (as opposed to letting stand), centrifuged to yield a supernatant solution of the complex (as opposed to the collection by filtration of a precipitate of the desired complex) and, in the case of claims 1-8 and 11-14, the supernatant is evaporated to dryness to yield an iron/shikonin nano-composite powder.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JPS628977 A is cited to show a related shikonin/metal ion water-soluble solvent solution.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/26/2022